                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                              Case No. 03-CR-52

MALKIT (MIKE) SINGH,

                       Defendant.


                ORDER DENYING MOTION FOR EXTENSION OF TIME


       On January 22, 2020, the court entered an Order denying Defendant’s motion for

compassionate release from the sentence imposed on two counts of Kidnapping and one count of

Conspiracy to Commit Kidnapping. Though the defendant was proceeding pro se, the court’s

order did not advise the defendant of the 14-day time limit for filing a notice of appeal in a criminal

case. On February 18, 2020, the defendant filed a notice of appeal. By order entered February

21, 2020, the Court of Appeals noted that the defendant’s notice of appeal was 13 days late and

directed him to file a memorandum on or before March 6, 2020, explaining why his appeal should

not be dismissed as untimely. The defendant was also advised by the Court of Appeals that, if he

wished to request an extension of time in which to file a notice of appeal, he should file an

appropriate motion in the district court.

       On March 9, 2020, the defendant filed a “Jurisdictional Memorandum” in this court in

which he requests an extension of 30 days to proceed with filing his notice of appeal. As grounds

for his request, defendant states that he was attempting to contact the attorney who previously

represented him in the case. The defendant states:
       Due to circumstances and restrictions beyond the defendant’s control, the
       defendant has not been able to discuss these mitigating facts or the possibility of
       retaining Mr. Dvorak’s services who is semi-retired. The defendant believes that
       these facts are essential in order to perfect his appeal, hence his request for a 30
       day extension to file his appeal.


Dkt. 403, ¶ 2. I construe the defendant’s “Jurisdictional Memorandum” as a motion for an

extension of time to file a notice of appeal. Since he filed his notice of appeal within thirty days

of the court’s order denying his motion for release, granting the motion would make timely his

notice of appeal.

       In order to grant a motion for an extension of time to file a notice of appeal, the court must

first make a finding of excusable neglect or good cause. Fed. R. App. P. 4(b)(4). A finding of

excusable neglect requires an equitable balancing of factors including the movant's good faith,

reasons for delay and ability to control it, and the delay's impact on the proceedings and the non-

movant. Pioneer Investment Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S.

380, 395 (1993); Prizevoits v. Ind. Bell Tel. Co., 76 F.3d 132, 134–35 (7th Cir.1996). While the

determination whether to grant such a motion is entrusted to the discretion of the district court,

“judges do not have ‘carte blanche’ authority to allow untimely appeals.” Marquez v. Mineta, 424

F.3d 539, 541 (7th Cir.2005) (reversing district court's grant of one-day extension when attorney

miscalculated deadline).

       In this case, the defendant does not claim ignorance of the time limit as the reason for his

failure to file a timely notice. Instead, he asserts that he needed to consult with his former, now

semi-retired, attorney.    As the Government observes in its response to the defendant’s

“Jurisdictional Memorandum,” the defendant’s stated reason does not amount to excusable

neglect or good cause for the defendant’s failure to file his notice of appeal in a timely manner.

The desire to speak with his former attorney did not prevent him from timely filing his notice of

                                                 2
appeal. The record shows that he filed his notice of appeal on February 18, 2020, and apparently

has yet to speak with his former attorney.

       The defendant also states that he wanted additional time to consult with his semi-retired

attorney about mitigating facts which he believes were necessary to perfect his appeal but was

prevented from consulting with his attorney by “circumstances and restrictions beyond his

control.” Yet, the defendant fails to say what those circumstances and restrictions were. Plaintiff

offers no credible explanation as to why he could not have filed the notice of appeal earlier, and

this court may not invent one for him without abusing its discretion.          See Nestorovic v.

Metropolitan Water Reclamation Dist. of Chicago, 926 F.3d 427, 432 (7th Cir. 2019)

(“Nestorovic did not need an attorney to file a notice of appeal; indeed, the district court’s

treatment of her motion as one demonstrates how little was required.”); United States v. Guy, 140

F.3d 735, 736 (7th Cir. 1998) (concluding that district court abuses its discretion in extending

time to file criminal appeal when “absence of excuse is . . . total”); United States v. Marbley,

81 F.3d 51, 52 (7th Cir.1996) (reversing district court's grant of 30–day extension in criminal

appeal when attorney offered no explanation for failure to file a timely appeal). Accordingly, the

motion for an extension of time is DENIED.

       SO ORDERED at Green Bay, Wisconsin this           27th     day of March, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                3
